Matter of Christopher H. v Marisa S.-H. (2015 NY Slip Op 08967)





Matter of Christopher H. v Marisa S.-H.


2015 NY Slip Op 08967


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Tom, J.P., Friedman, Saxe, Gische, JJ.


16341 16340

[*1] In re Christopher H., Petitioner-Appellant,
vMarisa S.-H., Respondent-Respondent.


Christopher H., appellant pro se.
Marisa S.-H., respondent pro se.

Order, Family Court, New York County (Tandra L. Dawson, J.), entered on or about January 16, 2015, which, to the extent appealed from as limited by the briefs, denied petitioner's objections to a support magistrate's order, entered on or about September 3, 2014, denying his 2013 petition for a downward modification of a 2012 child support order, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered on or about June 7, 2013, which denied petitioner's objection to a support magistrate's order, entered on or about April 11, 2013, denying his 2010 petition for a downward modification of a 2009 child support order, unanimously dismissed, without costs, as abandoned.
Since 2010, petitioner has brought multiple, sequential petitions to have his child support obligation reduced. The last petition and the only one currently on appeal concerns whether petitioner's loss of employment constituted a sufficient change in circumstance to warrant a downward modification of his support obligations. After hearing, the Support Magistrate concluded that because petitioner had failed to make diligent efforts to secure new employment, no such modification was warranted. The Family Court correctly confirmed the Support Magistrate's findings. The conclusion that no downward modification of the existing permanent child support award was warranted is amply supported by the evidentiary record and credibility determinations, which we will not disturb on appeal. Other issues raised by petitioner, challenging the manner in which child support was calculated and credits to which he claims he is entitled, were all previously determined in earlier proceedings. Those earlier determinations were either never appealed or the appeals filed were never timely perfected. The trial court correctly concluded that petitioner had no right to re-litigate those issues as part of the current petition and those earlier determinations are not reviewable on this appeal.
We have examined petitioner's remaining contentions and find them to be without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK